United States Department of Justice
                                                               United Suites Attorney
                                                               Western District of Texas



Robert Show-Meadow                        601 N. W. Loop 4)0, Suite 600             Telephone: (210) 3S4-7355
Asiistant United Stales Attorney         Sun Antonio, Texas 78216                   Facsimile: (2)0) 384-7312




                                                                March 10.2015

                                                                                                        cj-i    ':'~rr;
Jeremiah Trembly
366 Luther Lane
Pipe Creek. Texas 78063
                                                                                                        co       ---r


          Re:      Jeremiah Trombly v. Deparfinent of the Air Force
                   Fourth Court of Appeals - San Antonio Texas
                   No. 04-14-00729-CV                                                           .




                    From the 198th Judicial District Court, Bandera County Texas
                    Trial Court No. CV-14-0000304 Honorable M. Rex Emerson, Judge Presiding


Dear Mr. Trembly:

          On February 4. 2015, Appellee filed their brief and mailed you a copy by certified mail,
return receipt. On March 9, 2015, the copy we certified mailed to you was returned to our office
unclaimed from the United Stales Post Office.            I have enclosed the accepted copy by the 4th
Court of Appeals and mailed it to you by regular U.S. mail.
          If we need to serve you with any documents in the future, we will do so by regular U.S.
mail.




                                                            Very truly yours.


                                                            RICHARD L. DURBrN, JR.
                                                            Acting United States Attorne;




                                                   By:
                                                           /ROBERT S HAW-MEADOW
                                                                          litcd States Attorney




cc:

Luz Estrada
Deputy Clerk
Fourth Court of Appeals District
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037
U.S. Department of Justice
                                                    TX
                                                                     ** *
United States Attorney
                                                        It        us, omcwL hail US POSTAGE
Western District of Texas
60S M.W. LO9p 410. Suits 600                            PU         miVAIEUBE
                                                                      S300
                                                                                $ 00.48
San Antonio, Texas 73216                                          FP * * *     1 ETC LASS RTL
                                                                        Frnrn 78216
                                                                  03/10/2015
Penalty for Priram U«: S30!)                                      031A000551C038


                                         Lliz Estrada
                                        Deputy Clerk
                               Fourth Court of Appeals District
                                  300 Dolorosa, Suite 3200
                               San Antonio, Texas 78205-3037
     ^   . T-




-c




     T   *N